         Case 5:20-cv-00016-JKP Document 11 Filed 02/27/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

OUEDRAOGO NESTOR,                             §
A# 216 285 555,                               §
                                              §
                             Petitioner,      §
                                              §
vs.                                           §
                                              §
ANDREW HURON, Officer-in-Charge,              §
Pearsall, South Texas Processing Center;      §
DANIEL BIBLE, San Antonio Field               §
                                              §
Operations Director, United States            §   SA-20-CV-0016-JKP
Immigration and Customs Enforcement,          §
Office of Detention and Removal               §
Operations, Department of Homeland            §
Security; MATTHEW T. ALBENCE,                 §
Acting Director, United States Immigration    §
and Customs Enforcement, Office of            §
                                              §
Detention and Removal Operations,             §
Department of Homeland Security;              §
THOMAS S. WIMKOWSKI, Assistant                §
Secretary, ICE, Department of Homeland        §
Security; and CHAD WOLF, Secretary            §
of the United States Department of            §
Homeland Security,                            §
                                              §
                             Respondents.     §


                                             JUDGMENT

       Pursuant to this Court’s Order, the 28 U.S.C. § 2241 Habeas Corpus Petition filed by

Petitioner Ouedraogo Nestor (ECF No. 1) is DISMISSED WITHOUT PREJUDICE AS

MOOT.

       SIGNED this 27th day of February, 2020.




                                     JASON PULLIAM
                                     UNITED STATES DISTRICT JUDGE
